DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on April 20, 2022  These drawings are accepted
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Applicant argues that the combination of Clark with Pentith fail to teach the claimed limitations; however, the amended limitations necessitated new grounds of rejection and it is the new combination under Clark with Pandaleon and Sun, as discussed below, that teach the claimed limitations. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 has been amended to require “the braided wire facilitates the drape element to be rolled into a rolled-up state.” The original disclosure does not describe that the braided wire facilitates the drape element to be rolled up. The original disclosure states in paragraph [0026] that the wire “may permit the sheet 22 and drape element 20 to be rolled up, while also aiding in straightening out the sheet 22.” It is understood that the wire facilitates the straightening out of the sheet, but it is not described to facilitate the rolling up the sheet. It is understood that the wire only permits or allows the drape element to be rolled up which is not understood to be a facilitation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the braided wire.”  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7, 9, 10, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pat. 5,524,689) in view of Pandaleon (US 2017/0202404) and Sun (CN 101669758).
Regarding claims 1 and 7, Clark teaches a drape element, comprising: 
a generally elongate sheet of flexible (Fig 9), non-magnetic material having opposed first and second longitudinal sheet edges defining a longitudinal direction, a longitudinal centerline toward which is defined an inward direction and away from which is defined an outward direction, and a first longitudinal pocket disposed proximate the first longitudinal sheet edge and being formed by: 

    PNG
    media_image1.png
    779
    867
    media_image1.png
    Greyscale

a first longitudinal edge portion of the sheet proximate the first longitudinal sheet edge being turned and fastened to a main portion of the sheet, or 
a first binding strip (Fig 9, 120) having opposed longitudinal first strip edges being longitudinally folded about the first longitudinal sheet edge (Figs 10a, 10b) and the longitudinal strip edges being fastened to the main portion of the sheet (Fig 9);
a first alternating sequence of magnets (Fig 9, 11) and non-magnetic spacers (Fig 9, 122) disposed within an outward longitudinal portion of the first longitudinal pocket, wherein each of the magnets has opposed North and South magnetic poles (this is inherently taught, as conventional magnets are inherently bipolar). 
Clark does not teach a first straight magnetic wire disposed in the longitudinal direction within an inward longitudinal portion of the first longitudinal pocket.
	However, Pandaleon teaches a first straight element (130) disposed in a longitudinal direction within an inward longitudinal portion of a first longitudinal pocket (Fig 1). Pandaleon further teaches that that the straight element (130) is constructed of fibers or metals and provides structure to the curtain. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Clark and provide a first straight element disposed in the longitudinal direction within an inward longitudinal portion of the first longitudinal pocket, as taught by Pandaleon, since it is a known technique for providing structure and stiffness to a curtain. One of ordinary skill in the art would be motivated to provide the drape of Clark with structure and stiffness in order to improve the appearance of the drape. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first straight element as a magnetic wire since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide the element as a magnetic wire since, as modified above, the element is provided adjacent magnets and it would be desired that the element be magnetic and formed as a wire for ease of installation into the pocket and maintaining position within the pocket.
	As modified, Clark in view of Pandaleon disclose that the magnets are adjacent the first straight magnetic wire. However, it is not specifically disclosed that all of the magnets have their respective North magnetic poles disposed in contact with the first straight magnetic wire or all of the magnets have their respective South magnetic poles disposed in contact with the first straight magnetic wire. However, such arrangement involves mere modification of the positioning of the magnets and rearrangement of the magnets such that the poles are facing a particular direction. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Sun discloses that it is known for magnets to be arranged such that a long strip of magnets (5) has North poles that magnetically connect to a long strip of magnets having South poles for attracting the edges of the drape together and Sun further discloses that the magnets are adjacent a longitudinal straight element (7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the magnets of modified Clark be arranged such that the all the magnets have their North poles (or South poles) disposed in contact with the magnetic wire, since such arrangement would improve the attraction of the edges of the drapery to each other. As modified, all of the magnets in the first alternating sequence are disposed with their respective North and South magnetic poles all oriented in the inward and outward directions, respectively, or with their respective North and South magnetic poles all oriented in the outward and inward directions, respectively.

Regarding Claim 2, modified Clark teaches the flexible, non-magnetic material is woven fabric (Column 7, lines 8-9), felted fabric, leather, artificial leather, molded plastic or extruded plastic.
	If it is found that Clark is not explicitly teaching the fabric for each embodiment as being woven fabric, the examiner notes that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the material for each embodiment (including the embodiment of fig. 9) as woven fabric as taught by col. 7 in order to provide the predictable results of economic flexible material.

Regarding Claim 6, modified Clark teaches adjacent ones of the magnets (Fig 10a, 11) and non- magnetic spacers (Fig 10a, 122) are abutted against each other (Fig 10a).

Regarding Claim 9, modified Clark teaches wherein the first binding strip is made of a flexible, non-magnetic material that is a same material (Fig 2C, Column 3, line 60 – Column 4, line 6) or a different material as the generally elongate sheet.  However, note that because the prior art teaches the first option of the ‘or’ clause [a first longitudinal edge portion...being turned and fastened...etc.], this limitation is not needed to be taught in the prior art as applied above since it further limits the second option of the ‘or’ clause.
	
Regarding Claim 10, modified Clark teaches the first longitudinal edge portion is fastened to the main portion of the sheet or the longitudinal strip edges are fastened to the sheet by stitching (Column 6, line 53-54; for example, by stitching.), gluing, stapling, staking or melting.  Note again that due to the “or” clause in line 2, all that is required to be taught in the prior art is “the first longitudinal edge portion is fastened to the main portion of the sheet”.

	Regarding claim 11, modified Clark teaches: a second longitudinal pocket (Fig 2c, 212a, 212b) disposed proximate the second longitudinal sheet edge and being formed by:  a second longitudinal edge portion of the sheet proximate the second longitudinal sheet edge being turned and fastened to a main portion of the sheet(Fig 2c, 214 a,b); or 
a second binding strip (Fig 10a, b, 120) having opposed longitudinal second strip edges being longitudinally folded about the second longitudinal sheet edge and the longitudinal second strip edges being fastened to the main portion of the sheet; 
a second alternating sequence of magnets and non-magnetic spacers disposed within an outward longitudinal portion of the second longitudinal pocket.
Clark does not teach a second straight magnetic wire disposed in the longitudinal direction, wherein each of the magnets of the second alternating sequence has opposed first and second magnetic poles corresponding to those of the magnets of the first alternating sequence, and wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire. However, as discussed above, Clark in view of Pandaleon and Sun disclose the limitations in regards to the first straight magnetic wire and it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the second straight magnetic wire in the same manner as the first straight magnetic wire discussed above and involves mere duplication of the working parts for facilitation of the attraction of the edges of the drapery. Clark as modified with Pandaleon and Sun in the manner discussed above provide all of the magnets in the first alternating sequence are disposed with their respective North and South magnetic poles all oriented such that if a respective South magnetic pole of each of the magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire then a respective South magnetic pole of each of the magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire then a respective North magnetic pole of each of the magnets in the second alternating sequences is disposed in contact with the second straight magnetic wire.

Regarding Claim 12, modified Clark further teaches 
a second longitudinal pocket disposed proximate the second longitudinal sheet edge (Column 6, lines 8-18; … lining 10 could also comprise a single panel for use with a single panel drapery … and would have strip 9 disposed on each outer vertical edge.  With reference to FIG. 9, a further embodiment of the invention is disclosed in which individual magnets 11 or hook and loop fastening strips 12 are replaced by magnetic sealing strips 120) and being formed by: 
a second longitudinal edge portion of the sheet proximate the second longitudinal sheet edge being turned and fastened to a main portion of the sheet; or 
a second binding strip (Fig 9, 120) having opposed longitudinal second strip edges being longitudinally folded (Fig 10a, 10b) about the second longitudinal sheet edge and the longitudinal second strip edges being fastened (Fig 9) to the main portion of the sheet; and 
a second alternating sequence of magnetic members (Fig 9, 11) and non-magnetic spacers (Fig 9, 122) disposed within an outward longitudinal portion of the second longitudinal pocket; 
wherein the magnets and the magnetic members have first and second longitudinal spacing patterns, respectively, that are substantially the same as each other (Fig 9).

Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark, Pandaleon, and Sun, as applied to claim 1 above, and further in view of Cummings (US Pat. 10,301,851).
Regarding Claim 3, modified Clark does not expressly or implicitly teach the first straight magnetic wire is a braided wire.
	However, Cummings teaches the first straight magnetic wire is a braided wire (Fig 1, 120, braided steel cable). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Clark discussed above with the braided steel cable of Cummings. One of ordinary skill in the art would have been motivated to make this modification in order to benefit from increased flexibility for a given overall size of wire.

	Regarding claim 8, as modified above Clark, discloses the wire is a braided wire and is understood to allow for the drapery element to be rolled into a rolled-up state as the wire is flexible and it is further taught by Pandaleon that straight element (as modified above is provided as a braided wire) facilitates the structure and straightening of the drapery. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark, Pandaleon, and Sun, as applied to claim 1 above, and further in view of Ogikubo (US 5,347,253).
Regarding Claim 4, the combination of modified Clark discussed above does not teach wherein each of the magnets is a spherical magnet. However, Ogikubo teaches wherein each of the magnets is a spherical magnet (Fig 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of primary reference Clark with the spherical shape of Ogikubo. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rounded edge for the curtain.  Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark, Pandaleon, and Sun, as applied to claim 1 above, and further in view of Carpenter (US Pat. 5,251,182).
Regarding Claim 5, modified Clark does not teach each non-magnetic spacer is a cylinder made of a foam material. However, Carpenter teaches a non-magnetic spacer is a cylinder made of a foam material (Fig 2, 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wadding of Clark with the cylindrical foam spacer of Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rounded edge for the drapery element.
	
Claims 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Pandaleon, Sun, Ogikubo, and Carpenter.
Regarding claim 13, Clark teaches a drape element, comprising: 
a generally elongate sheet of flexible, non-magnetic material having opposed first and second longitudinal sheet edges defining a longitudinal direction and a longitudinal centerline toward which is defined an inward direction and away from which is defined an outward direction; 

    PNG
    media_image1.png
    779
    867
    media_image1.png
    Greyscale

first and second longitudinal pockets disposed proximate the first and second longitudinal sheet edges, respectively, wherein each of the longitudinal pockets is formed by a respective longitudinal edge portion of the sheet being turned and fastened to a main portion of the sheet; 
first and second alternating sequences of magnets and spacers, each alternating sequence disposed within a respective outward longitudinal portion of the first and second longitudinal pockets, respectively, wherein each of the magnets has opposed first and second magnetic poles.
Clark does not teach: first and second straight magnetic wires each disposed in the longitudinal direction within a respective inward longitudinal portion of the first and second longitudinal pockets, respectively; and spherical magnets and cylindrical foam spacers, wherein a respective North magnetic pole of each of the spherical magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire, and wherein a respective South magnetic pole of each of the spherical magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire, or a respective South magnetic pole of each of the spherical magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire and a respective North magnetic pole of each of the spherical magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.
However, Pandaleon teaches a first straight element (130) disposed in a longitudinal direction within an inward longitudinal portion of a first longitudinal pocket (Fig 1). Pandaleon further teaches that that the straight element (130) is constructed of fibers or metals and provides structure to the curtain. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Clark and provide a first straight element disposed in the longitudinal direction within an inward longitudinal portion of the first longitudinal pocket, as taught by Pandaleon, since it is a known technique for providing structure and stiffness to a curtain. One of ordinary skill in the art would be motivated to provide the drape of Clark with structure and stiffness in order to improve the appearance of the drape. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first straight element as a magnetic wire since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide the element as a magnetic wire since, as modified above, the element is provided adjacent magnets and it would be desired that the element be magnetic and formed as a wire for ease of installation into the pocket and maintaining position within the pocket.
	As modified, Clark in view of Pandaleon disclose that the magnets are adjacent the first straight magnetic wire. However, it is not specifically disclosed that all of the magnets have their respective North magnetic poles disposed in contact with the first straight magnetic wire or all of the magnets have their respective South magnetic poles disposed in contact with the first straight magnetic wire. However, such arrangement involves mere modification of the positioning of the magnets and rearrangement of the magnets such that the poles are facing a particular direction. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Sun discloses that it is known for magnets to be arranged such that a long strip of magnets (5) has North poles that magnetically connect to a long strip of magnets having South poles for attracting the edges of the drape together and Sun further discloses that the magnets are adjacent a longitudinal straight element (7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the magnets of modified Clark be arranged such that the all the magnets have their North poles (or South poles) disposed in contact with the magnetic wire, since such arrangement would improve the attraction of the edges of the drapery to each other. 
Clark does not teach a second straight magnetic wire disposed in the longitudinal direction, wherein each of the magnets of the second alternating sequence has opposed first and second magnetic poles corresponding to those of the magnets of the first alternating sequence, and wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire. However, as discussed above, Clark in view of Pandaleon and Sun disclose the limitations in regards to the first straight magnetic wire and it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the second straight magnetic wire in the same manner as the first straight magnetic wire discussed above and involves mere duplication of the working parts for facilitation of the attraction of the edges of the drapery. Therefore as modified, respective South magnetic pole of each of the magnets in the second alternating sequence is disposed in contact wit the second straight magnetic wire or a respective South magnetic pole of each of the magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire and a respective North magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.
Ogikubo teaches wherein each of the magnets is a spherical magnet (Fig 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of primary reference Clark with the spherical shape of Ogikubo. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rounded edge for the curtain.  Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
	Carpenter teaches a cylindrical foam spacer (Fig 2, 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wadding of primary reference Clark with the cylindrical foam spacers of Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to present a rounded edge to the curtain. Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)
	
Regarding Claim 14, the combination of modified Clark teaches the flexible, non-magnetic material is woven fabric (Column 7, lines 8-9), felted fabric, leather, artificial leather, molded plastic or extruded plastic.

Regarding Claim 16, the combination of modified Clark teaches all limitations of claim 13. Furthermore, Clark teaches each of the respective longitudinal edge portions is fastened to the main portion of the sheet by stitching (Fig 2c, 214a, 214b), gluing, stapling, staking or melting.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Clark, Pandaleon, Sun, Ogikubo, and Carpenter, as applied to claim 13 above, and further in view of Cummings.
Regarding Claim 15, the combination of modified Clark does not teach the first and second straight magnetic wires are braided wires. However, Cummings teaches the first and second straight magnetic wires are braided wires (Fig 1, 120, braided steel cable). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of modified Clark with the braided steel cable of Cummings. One of ordinary skill in the art would have been motivated to make this modification in order to benefit from increased flexibility for a given overall size of wire.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Pandaleon, Sun, Ogikubo, and Carpenter.
Regarding Claim 17, Clark teaches a self-aligning drape assembly comprising: 
first and second sheets of flexible, non-magnetic material having first and second longitudinal straight edges, respectively, wherein for each of the first and second sheets respective longitudinal, outward and inward directions are defined as pointing along, toward and away from the respective longitudinal straight edge, respectively, the first and second sheets having respective first and second longitudinal pockets disposed proximate the first and second longitudinal straight edges, respectively, wherein each of the longitudinal pockets is formed by a respective longitudinal edge portion of the respective sheet being turned and fastened to a respective main portion of the respective sheet; 
first and second alternating sequences of magnets and spacers, each alternating sequence disposed within a respective outward longitudinal portion of the first and second longitudinal pockets, respectively, wherein each of the magnets has opposed first and second magnetic poles 
	Clark does not teach: first and second straight magnetic wires each disposed within respective inward longitudinal portions of the first and second longitudinal pockets, respectively; and spherical magnets and cylindrical foam spacers wherein a respective first magnetic pole of each of the spherical magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire, and wherein a respective second magnetic pole of each of the spherical magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire; wherein the first and second sheets are configured to be arranged coplanarly with the first and second longitudinal straight edges disposed side-by-side and with the second magnetic poles of the spherical magnets in the first alternating sequence being disposed in magnetic contact with the first magnetic poles of the spherical magnets in the second alternating sequence.
However, Pandaleon teaches a first straight element (130) disposed in a longitudinal direction within an inward longitudinal portion of a first longitudinal pocket (Fig 1). Pandaleon further teaches that that the straight element (130) is constructed of fibers or metals and provides structure to the curtain. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drape of Clark and provide a first straight element disposed in the longitudinal direction within an inward longitudinal portion of the first longitudinal pocket, as taught by Pandaleon, since it is a known technique for providing structure and stiffness to a curtain. One of ordinary skill in the art would be motivated to provide the drape of Clark with structure and stiffness in order to improve the appearance of the drape. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the first straight element as a magnetic wire since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. One would be motivated to provide the element as a magnetic wire since, as modified above, the element is provided adjacent magnets and it would be desired that the element be magnetic and formed as a wire for ease of installation into the pocket and maintaining position within the pocket.
	As modified, Clark in view of Pandaleon disclose that the magnets are adjacent the first straight magnetic wire. However, it is not specifically disclosed that all of the magnets have their respective North magnetic poles disposed in contact with the first straight magnetic wire or all of the magnets have their respective South magnetic poles disposed in contact with the first straight magnetic wire. However, such arrangement involves mere modification of the positioning of the magnets and rearrangement of the magnets such that the poles are facing a particular direction. It has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Sun discloses that it is known for magnets to be arranged such that a long strip of magnets (5) has North poles that magnetically connect to a long strip of magnets having South poles for attracting the edges of the drape together and Sun further discloses that the magnets are adjacent a longitudinal straight element (7). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the magnets of modified Clark be arranged such that the all the magnets have their North poles (or South poles) disposed in contact with the magnetic wire, since such arrangement would improve the attraction of the edges of the drapery to each other. As modified, all of the magnets in the first alternating sequence are disposed with their respective North and South magnetic poles all oriented in the inward and outward directions, respectively, or with their respective North and South magnetic poles all oriented in the outward and inward directions, respectively.
Clark does not teach a second straight magnetic wire disposed in the longitudinal direction, wherein each of the magnets of the second alternating sequence has opposed first and second magnetic poles corresponding to those of the magnets of the first alternating sequence, and wherein a respective second magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire. However, as discussed above, Clark in view of Pandaleon and Sun disclose the limitations in regards to the first straight magnetic wire and it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to provide the second straight magnetic wire in the same manner as the first straight magnetic wire discussed above and involves mere duplication of the working parts for facilitation of the attraction of the edges of the drapery. Therefore as modified, respective South magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire or a respective South magnetic pole of each of the magnets in the first alternating sequence is disposed in contact with the first straight magnetic wire and a respective North magnetic pole of each of the magnets in the second alternating sequence is disposed in contact with the second straight magnetic wire.

. As modified, the first and second sheets are configured to be arranged coplanarly with the first and second longitudinal straight edges disposed side-by-side and with the magnets in the first alternating sequence being disposed in magnetic contact with the magnets in the second alternating sequence.
Ogikubo teaches wherein each of the magnets is a spherical magnet (Fig 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the magnets of primary reference Clark with the spherical shape of Ogikubo. One of ordinary skill in the art would have been motivated to make this modification in order to provide a rounded edge for the curtain.  Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)	Carpenter teaches a cylindrical foam spacer (Fig 2, 16). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the wadding of primary reference Clark with the cylindrical foam spacers of Carpenter. One of ordinary skill in the art would have been motivated to make this modification in order to present a rounded edge to the curtain. Furthermore, it has been held that the change of shape of elements is not necessarily inventive unless it produces an unexpected result. (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).) (See MPEP 2144.04)

Regarding Claim 20, modified Clark teaches the flexible, non-magnetic material is woven fabric, felted fabric, leather, artificial leather, molded plastic or extruded plastic. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of Pandaleon, Sun, Ogikubo, and Carpenter, as applied in claim 17 above, in further view of Serbu (US 3,827,019).
Regarding Claim 18, the combination of modified Clark does not teach that each of the first and second sheets has respective opposed first and second lateral edges disposed orthogonal to the respective first or second longitudinal straight edge, and further comprising a respective set of one or more weights attached along each of the second lateral edges.
	However, Serbu teaches each of the first and second sheets has respective opposed first and second lateral edges disposed orthogonal to the respective first or second longitudinal straight edge, and further comprising a respective set of one or more weights (Fig 2, 36, 37) attached along each of the second lateral edges. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of modified Clark with the weights of Serbu. One of ordinary skill in the art would have been motivated to make this modification in order to prevent the curtain from blowing in the breeze.
	
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over The combination of Clark, Pandaleon, Sun, Ogikubo, Carpenter, and Serbu as applied to claim 18 above, and further in view of Hickey (PG Pub. US 2017/0086616).
Regarding Claim 19, the combination of modified Clark does not teach a header configured for attachment to a lintel and including a first array of magnets and/or magnetic elements along a length of the header, wherein each of the first and second sheets includes a respective second array of magnets and/or magnetic elements disposed along the first lateral edge thereof for magnetic coupling between the header and the first and second sheets.
However, Hickey teaches a header (Fig 2, 12) configured for attachment to a lintel and including a first array (Fig 2, 14) of magnets (Fig 2, 16) and/or magnetic elements along a length of the header, wherein each of the first and second sheets includes a respective second array (Fig 2, 22) of magnets (Fig 2, 24) and/or magnetic elements disposed along the first lateral edge thereof for magnetic coupling between the header and the first and second sheets.

    PNG
    media_image2.png
    864
    1174
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of modified Clark with the header of Hickey. One of ordinary skill in the art would have been motivated to make this modification in order to allow for ease of mounting/dismounting of the panel(s) for example, for cleaning.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634